            Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 1 of 11

                                                                                   013TRICT COURT
                                                                                  ulbiRiCTOFNH
                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE                       mUM2\ AH 10: (6
                                                                                            f!-"


UNITED STATES OF AMERICA
               Plaintiff,
       V.                                                    Case No. I7-cr-00196


WILLIAM A. BISCHOFF                           June 20,2019
               Defendant.



                MOTION TO REDUCE SENTENCE PURUSANT TO S2255


       NOW COMES THE PETITIONER, William A Bischoff(hereafter "Petitioner" or "Mr.

Bischoff') to move this Honorable Court to reduce his sentence to time served or to at least 24

months based on the facts discussed below.

       On June 20, 2018, this Court sentenced Petitioner to 48 months, which he is currently

serving at FMC Devens. The Petitioner respectfully suggests to the Court that he was over-

sentenced based on the fact that his Plea Agreement specifically stated that if he could post a

payment of $1 million for restitution; he would be sentenced to only 24 months. (See Plea

Agreement Paragraph 6). Not only was this an egregious violation of both the Due Process Clause

of the Fifth Amendment, and equal rights under the law promised by the Fourteenth Amendment,

Petitioner wishes to assert that his sentence is not only much more than necessary pursuant to 18

U.S.C. §3553, it is also far greater than the sentences given to much more notable offenders

involving hundreds of millions if not billions of dollars in losses. Moreover, Petitioner believes

he was over-sentenced because the Government did not credit him with all of the disbursements


made to his investors in the past, nor did the Government give Petitioner credit for the fair market

value of assets that could be sold at any time, thereby making most ofthe investors whole.
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 2 of 11




        Because the loss in this case caused a disparate sentence, much higher than other people

who truly committed a fraud against victims. Petitioner respectfully requests that this Court reduce

his sentence to time served or to at least 24 months as promised in the Plea Agreement ifPetitioner

had only been a rich man, instead of a man that had all his assets seized by the Government. As

the Court knows. Petitioner's wife, who is totally innocent, has been left destitute by the

Government's actions in this case, and if Petitioner was released based on time served he could

readily get work again, support his wife, and earn money to pay off his investors.

   I.      PETITIONER'S SENTENCE SHOULD BE REDUCED TO TIME-SERVED,
           OR AT THE VERY LEAST,TO 24 MONTHS

        Petitioner's 11(c)(1)(C) Plea Agreement is very clear. Had Petitioner had the ability to

raise $1,000,000, or was a wealthy Wall Street Investment Banker, he would have received a

sentence ofonly 24 months. Not only is this "bargain" a clear violation ofthe Due Process Clause,

it is also a violation of the Fourteenth Amendment's promise to all American citizens of equality

under the law. Moreover, if Petitioner's wife had been wealthy, she could have posted the bond

for restitution with the Court and would not be living hand-to-mouth as she is now. Petitioner has

several opportunities for gainful employment once he leaves prison. There is no benefit to Society,

the investors, or to Petitioner's family to keep him in prison when he can be supporting his wife,

helping to sell the business to recoup funds lost by investors, and otherwise pay off his restitution

and taxes as a productive member of Society. Languishing in prison. Petitioner cannot take care

of his wife or pay restitution to his investors. And,at Petitioner's age of78,there is precious time

left for Petitioner to achieve these goals.
            Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 3 of 11



   II.      THE GOVERNMENT MISCALCULATED THE LOSSES IN THIS CASE

         Petitioner respectfully requests the Court to take into account the Sentencing Guidelines

that a defendant should only be held responsible for sentencing purposes for those losses that he

actually intended to cause. As Petitioner was an investment advisor for 50 years, he clearly did

not intend that his investors lose money. Therefore, the miscalculated Sentencing Guidelines

created an Offense Level far higher than warranted to achieve the desired goal of a sentence to be

"sufficient but not more than necessary."

         Everyone unquestionably has the right to be sentenced on the basis of accurate facts, not

misinformation and speculation on the part ofthe Government. See United States v. Delacruz,862

F.3d 163, 175 (2d Cir. 2017), citing Townsend v. Burke, 334 U.S. 736, 741 (1948). This did not

happen in Petitioner's case. Instead, the Government miscalculated the stream of payments that

Petitioner made to Investors in the early years, and undervalued the assets which, if sold, would

make the investors whole. But, even assuring there is a loss overall, at the very least Petitioner

should have credit for the fair market value of these assets for his $1 million restitution bond. It

is simply unconstitutional for the Government to tie-up and otherwise seize someone's assets then

require $1 million more to affect their freedom and liberty. Therefore, the Court should remedy

this Constitutional error ofthe most fundamental kind and order release to Home Confinement so

Petitioner may seek gainful employment to support his ailing wife and repay the investors.
            Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 4 of 11




   IIL      THE GOVERNMENT IGNORED THE NEW DEFINITION OF INTENDED
            LOSS PURSUANT TO SGA 792

         Amendment 792, which became effective on November 1, 2015, essentially settled a

dispute among the Circuits by adopting the Manatau Standard and the existing law in the Second

Circuit ofa subjective measure ofintended loss. U.S.S.G. Supp. App. C,Amend.No.792, at 110-

14(2015). Under the revised commentary to U.S.S.G. §2B1.1, Application Note 3(A)(ii), adopts

the Manatau Standard where intended loss under §2B1.1 means only the pecuniary harm that the

defendant himselfpurposefully sought to inflict.

       In her seminal article for the NYU Journal ofLaw and Business(see Issue 12.1,Fall 2015),

Judge Patti Saris, the former Chair ofthe Sentencing Guidelines Commission, makes a number of

points on why the Guidelines had to change for Economic Fraud Crimes. She quotes extensively

from a number ofopinions,such as Judge Rakoffs opinion in United States v. Gupta,904 F. Supp.

2d 349(S.D.N.Y. 2012), and Judge Underhill's opinion in United States v. Corsey, 723 F.3d 366

(2d Cir. 2013). In discussing the new Amendments affecting the Sentencing Guidelines for

Economic Fraud crimes. Judge Saris also frequently commented on the great disparity of

sentences, citing such famous cases as United States v. Collins, 581 Fed.Appx. 59(2d Cir. 2014),

where the attorney at the center of the infamous Billion dollar REFCO fraud received only a year

and a day sentence and that was after two trials, and a Billion Dollar check-kiting scandal involving

Adam Weitsman, where he also received a sentence of only a year and a day. See United States v.

Weitsman,03-cr-00317(N.D.N.Y. 2004).

       In a more recent multi-million dollar check-kiting scandal, Pakistani businessman Saquib

Khan was looking at a sentence of 8-9 years but received a sentence of probation and some

community service,see United States v. Khan, 13-cr-00268(E.D.N.Y. 2014),and in the Raj Gupta

case, he was involved with hundreds ofmillions ofdollars ofinsider trading violations but received
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 5 of 11



a sentence of only 24 months. Finally, Judge Saris in her comments and in the law review article

discussed a $77 million jfraud against Medicare and the US Government, where one ofthe officers

ofthe fraudulent company received probation as well, despite looking at a sentence of 14 years or

more. Please see United States v. Khandrius,613 Fed.Appx.4(2d Cir. 2015), and United States v.

Wahl, 563 Fed.Appx. 45(2d Cir. 2014).

       There are of course other cases that Judge Saris refers to as to why it was necessary to

amend the Sentencing Guidelines for White-Collar Economic Fraud Crimes, but suffice it to say.

Judge Saris clearly points out the problems of the great disparity in sentencing between similar

individuals in similar situations. For example,in the case ofDaniel Komblatt, a former IRS agent

and tax attorney, who pled guilty to conspiring with a client to deprive the government oftaxes in

a $29 million fraudulent tax-evasion scheme; despite defrauding the US Government itself, Mr.

Komblatt received a sentence of only 18 months. See United States v. Kornblatt, 14-cr-00581

(E.D.N.Y. 2014)(sentenced to 18 months on May 22, 2017). In her NYU Journal ofLaw and

Business article assessing the use ofIntended Loss in Economic Fraud Crimes, Judge Saris wrote:

       The promulgated amendment revises the initial portion of the definition to read that
       "intended loss" means the "pecuniary harm that the defendant purposely sought to inflict."
       This language reflects certain principles discussed in the Tenth Circuit's decision in United
       States V. Manatau, 647 F.3d 1048 (10th Cir. 2011). In that case, the defendant was
       convicted of bank fraud and aggravated identity theft. The district court held that the
       intended loss should be determined by adding up the credit limits ofthe stolen convenience
       checks, because a loss up to those credit limits was, in the government's words, "'both
       possible and potentially contemplated by the defendant's scheme.'" The Tenth Circuit
       reversed, holding that "intended loss" contemplates"a loss the defendant purposely sought
       to inflict," and that the appropriate standard was one of"subjective intent to cause the loss."
       Such an intent, the court held, may be based on making "reasonable inferences about the
       defendant's mental state from the available facts." "The amendment reflects the
       Commission's continued beliefthat intended loss is an important factor in economic crime
       offenses, but also recognizes that sentencing enhancements predicated on intended loss,
       rather than losses that have actually accrued, should focus more specifically on the
       defendant's culpability^ NYU Joumal of Law and Business. Issue 12.1, Fall 2015, at 27
       (emphasis added).
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 6 of 11



         Therefore,as Judge Saris explained in her commentary on the new Sentencing Guidelines

Amendments, the newly adopted "Manatau Standard" in the amended Sentencing Guidelines is

very important to this case for several reasons. First, a defendant's Sentencing Guidelines should

only be based on the amount of loss that the defendant himselfSLCtnally intended to inflict on the

victim(s). Second, and perhaps even more important in this case, is that with the Sentencing

Guidelines adopting the new Manatau Standard, the Commission also adopted the ^^mens rea"

standard of Morissette in Manatau, which holds for the defendant's conduct to be criminal, he

must have actually known he was breaking the law and that he was intentionally causing "criminal"

harm to the victim. As was stated by Justice Gorsuch in Manatau:

       But it is equally true that American criminal law often restricts liability to cases where an
       intentional choice to do a wrong is present. As Justice Jackson explained,"[t]he contention
       that an injury can amount to a crime only when inflicted by intention is no provincial or
       transient notion. It is as universal and persistent in mature systems of law as belief in
       freedom of the human will and a consequent ability and duty of the normal individual to
       choose between good and evil.... Morissette v. United States, 342 U.S. 246, 250 (1952).
       The simple fact is intent and knowledge are different things, different as a matter of their
       plain meaning, different in their treatment in modem American criminal law. And the
       sentencing commission chose here to invoke the former term, not the latter.... The
       guidelines' definition of "intended loss" makes no mention of knowledge or some lesser
       mens rea standard." Manatau at 1051 (emphasis in original).

       Therefore, no "intended loss" or "tangible economic harm" can be said to have resulted

from the scheme based on the new standard adopted by Amendment 792. It is also difficult to

imagine how Mr. Bischoff could have "intended" to cause the alleged victims any actual harm,

much less the "concrete harm" required under Rossomando and Starr, or the new standard of

"tangible economic harm" as required by United States v. Finazzo, 850 F.3d 94(2d Cir. 2017)and

United States v. Mittelstaedt, 31 F.3d 1208(2d Cir. 1994).
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 7 of 11



    IV.    PETITIONER'S OFFENSE LEVEL WAS MISCALCULATED BECAUSE HIS
           SENTENCING GUIDELINES WERE MISCALCULATED


        In its recent decision vacating the sentence imposed based on a single miscalculation ofthe

Sentencing Guidelines, the Supreme Court stated the following:

        District courts must determine in each case what constitutes a sentence that is "sufficient,
        but not greater than necessary," 18 U.S.C.§ 3553(a),to achieve the overarching sentencing
        purposes of "retribution, deterrence, incapacitation, and rehabilitation." Tapia v. United
        States, 564 U.S. 319, 325 (2011); 18 U.S.C. §§3551(a), 3553(a)(2). Those decisions call
        for the district court to exercise discretion. Yet, to ensure '"certainty and fairness'" in
        sentencing, district courts must operate within the jframework established by Congress.
        United States v. Booker, 543 U.S. 220,264(2005)(quoting 28 U.S.C. §991(b)(1)(B)). The
        Sentencing Guidelines serve an important role in that framework. "'[DJistrict courts must
        begin their analysis with the Guidelines and remain cognizant of them throughout the
        sentencing process.'" Peugh v. United States, 569 U.S. 530, 541 (2013)(quoting Gall v.
        United States, 552 U.S. 38, 50, n.6 (2007)). Courts are not bound by the Guidelines, but
        even in an advisory capacity the Guidelines serve as "a meaningful benchmark" in the
        initial determination ofa sentence and "through the process of appellate review." Rosales-
        Mireles v. United States^ 138 S.Ct. 1897,1903-04(2018), citing Peugh at 541.

        Of course, to consult the applicable Guidelines range, a district court must first determine

what that range is. This can be a "complex" undertaking as discussed in another Supreme Court

decision vacating a sentence calculation off by only one month,Molina-Martinez v. United States,

136 S.Ct. 1338,1342(2016). The United States Probation Office, operating as an arm ofthe district

court,first creates a presentence investigation report,"which includes a calculation ofthe advisory

Guidelines range it considers to be applicable." Id; see F.R.Crim.P. 32(c)(1)(A), (d)(1); United

States Sentencing Commission, Guidelines Manual §IB 1.1(a) (Nov. 2016) (U.S.S.G.). That

calculation derives from an assessment ofthe "offense characteristics, offender characteristics, and

other matters that might be relevant to the sentence." Rita v. United States, 551 U.S. 338, 342

(2007). Specifically, an offense level is calculated by identifying a base level for the offense of

conviction and adjusting that level to account for circumstances specific to the defendant's case,

such as how the crime was committed and whether the defendant accepted responsibility. See
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 8 of 11



U.S.S.G. §§lBl.l(a)(l)-(5). A numerical value is then attributed to any prior offenses committed

by the defendant, which are added together to generate a criminal history score that places the

defendant within a particular criminal history category. §§IB 1.1(a)(6), 4A1.1. Together, the

offense level and the criminal history category identify the applicable Guidelines range.

§IB 1.1(a)(7). As the Court knows in this case, there was no examination of Mr. BischofTs

sentence in light of SGA 792.^ This is clear error.

       Obviously, the Court has the ultimate responsibility to ensure that the Guidelines range it

considers is correct, and the "[f]ailure to calculate the correct Guidelines range constitutes

procedural error." Peugh at 537. Given the complexity ofthe calculation, however, district courts

sometimes make mistakes. It is not surprising, then, that "there will be instances when a district

court's sentencing of a defendant within the framework of an incorrect Guidelines range goes

unnoticed" by the parties as well, which may result in a defendant raising the error for the first

time on appeal as happened in Molina-Martinez at 1343.

       In Molina-Martinez, the Court recognized that "[w]hen a defendant is sentenced under an

incorrect Guidelines range - whether or not the defendant's ultimate sentence falls within the

correct range - the error itself can, and most often will, be sufficient to show a reasonable

probability ofa different outcome absent the errorP Id. at 1345(emphasis added). In other words,

an error resulting in a higher range than the Guidelines provide usually establishes a reasonable

probability that a defendant will serve a prison sentence that is more than "necessary" to fulfill the

purposes of incarceration. 18 U.S.C. §3553(a); Tapia at 325. "To a prisoner, this prospect of

additional time behind bars is not some theoretical or mathematical concept." Barber v. Thomas,

560 U.S. 474, 504, (2010) (Kennedy, J., dissenting). "[A]ny amount of actual jail time" is



'See SGA 792at§2Bl.l.
           Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 9 of 11



significant for Sixth Amendment purposes, Glover v. United States, 531 U.S. 198,203(2001),and

"ha[s] exceptionally severe consequences for the incarcerated individual [and] for society which

bears the direct and indirect costs of incarceration," United States v. Jenkins, 854 F.3d 181, 192

(2d Cir. 2017). The possibility of additional jail time thus warrants serious consideration in a

determination by the Court whether to exercise its discretion under §2255. It is crucial to

maintaining public perception of faimess and integrity in the justice system that courts exhibit

regard for fundamental rights and respect for prisoners as "people." Molina-Martinez at 1346.

       The risk of unnecessary deprivation of liberty particularly undermines the faimess,

integrity, or public reputation ofjudicial proceedings in the context of a plain Guidelines error

because of the role the district court plays in calculating the range and the relative ease of

correcting the error. Unlike "case[s] where trial strategies, in retrospect, might be criticized for

leading to a harsher sentence," Guidelines miscalculations even if a defendant is sentenced on a

non-guideline basis, ultimately result from the Court relying upon erroneous governmental

information. Glover at 204; see also Peugh at 537. That was especially so in this case where the

Court's error in sentencing was based largely on the Government's erroneous use of the non

existent loss amounts in this case and on inaccurate facts provided by the Government to the Court.

This in and of itself is a violation of the Due Process Clause. See United States v. Delacruz, 862

F.3d 163, 175 (2d Cir. 2017), citing Townsend v. Burke, 334 U.S. 736, 741 (1948) where the

Supreme Court stated: "...what the Due Process Clause does require is that a defendant not be

sentenced on the basis of "materially untrue" assumptions or "misinformation," and that he have

an opportunity to respond to material allegations that he disputes, in order that the court not

sentence him in reliance on misinformation." Delacruz at 175, citing Townsend at 741. Moreover,

"a remand for resentencing, while not costless, does not invoke the same difficulties as a remand
          Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 10 of 11



for retrial does." Molina-Martinez at 1348-49."A resentencing is a brief event, normally taking

less than a day and requiring the attendance of only the defendant, counsel, and court personnel."

United States v. Williams, 399 F.3d 450,456(2d Cir. 2005).

       Ensuring the accuracy of Guidelines determinations also serves the purpose of"providing

certainty and fairness in sentencing" on a greater scale. 28 U.S.C. §994(f);see also §991(b)(1)(B);

Booker at 264. The Guidelines assist federal courts across the country in achieving uniformity and

proportionality in sentencing. See Rita at 349. To realize those goals,it is important that sentencing

proceedings actually reflect the nature ofthe offense and criminal history ofthe defendant, because

the United States Sentencing Commission relies on data developed during sentencing proceedings,

including information in the presentence investigation report, to determine whether revisions to

the Guidelines are necessary. Id. at 350. When sentences based on incorrect Guidelines ranges go

uncorrected, the Commission's ability to make appropriate amendments is undermined.

       In broad strokes, the public legitimacy of our justice system relies on procedures that are

"neutral, accurate, consistent, trustworthy, and fair," and that "provide opportunities for error

correction." In considering claims like Mr. BischofFs,"what reasonable citizen wouldn't bear a

rightly diminished view ofthe judicial process and its integrity if courts refused to correct obvious

errors oftheir own devise that threaten to require individuals to linger longer in federal prison than

the law demands?" United States v. Sabillon-Umana, 772 F.3d 1328, 1333-34 (10th Cir. 2014)

(Gorsuch, J.). As the Supreme Court has repeatedly explained: "the Guidelines are the starting

point for every sentencing calculation in the federal system," Hughes v. United States, 138 S.Ct.

1765, 1775 (2018)(quoting Peugh at 542). The error in Mr. Bischoffs case is clearly manifest

error and should be corrected now.




                                                 10
          Case 1:19-cv-00681-JD Document 2 Filed 06/21/19 Page 11 of 11



Respectfully Submitted,

/s/ William A. Bischoff
William A. Bischoff
Petitioner, Incarcerated Inmate
Reg. No, 16047-049
FMC Devens
P.O. Box 879
Ayer,PA 01432




                                       11
